DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0190845 Liu et al., hereinafter “Liu”, in view of US 2018/0140867 Levatter et al., hereinafter “Levatter” (both cited previously).
Regarding claim 1, Liu discloses a light therapy device (Figure 3, element 10) configured to apply light to a portion of skin (Para 4 and 56), the light therapy device comprising: a first sheet (Figure 8, element 14a) defining two opposing major sides (Annotated Figure 8, first sides a and b), wherein the first sheet is configured to transmit light (Para 61 and 105) through the first sheet by internal reflection (Para 61), and wherein a portion of a light emission side (Annotated Figure 8, first side a) of the two opposing major sides (Annotated Figure 8, first sides a and b) is configured to couple with the portion of skin (Para 56; the device is hand held so there is no harm in it coupling with the skin) and defines micropatterning (Para 100) configured to emit light 
Liu does not explicitly disclose a first light source configured to emit first light having a first wavelength range into the first sheet between the two opposing major side; a second light source configured to emit second light in a second wavelength range different than the first wavelength range into the second sheet between the second two opposing major sides, wherein the first and second sheets are optically isolated from one another, wherein the micropatterning is configured to emit the first light at a first intensity and emit the second light at a second intensity different than the first intensity.
However, in another embodiment, Liu teaches a first light source configured to emit first light (Annotated Figure 3, first light source) having a first wavelength range (Para 6; the plurality of LEDs may include one or more first LEDs that emit light primarily at a first wavelength, and one or more second LEDs that emit light primarily at a second wavelength different than the first wavelength) into the first sheet (Para 78 and 105, Figure 8 is a top view of an example panel that emits light (Para 108) and Figure 3 shows 2 sets of LED light sources that emit light at a different wavelengths, on two opposite sides of the panel, so examiner takes the position that the lights of Figure 3 can be added to the device in Figure 8 given that para 105 mentions the panel can be formed of multiple panel sections) between the two opposing major sides (Annotated Figure 8, first sides a and b); a second light source (Annotated Figure 3, second light source) configured to emit second light (Para 6) in a second wavelength range (Para 6) different than the first wavelength range (Para 6) into the second sheet (Para 6) between the second two opposing major sides (Annotated Figure 8, second sides a and b), wherein the first and second sheets are optically isolated from one another (Para 209 discloses in as much as applicants an optical isolation of the two panels, in which light shined into the first panel does not cross over into the other panel section), wherein the micropatterning (Para 100, elements 60 and 62) is configured to emit the first light (Annotated Figure 3) at a first intensity (Para 12 discloses “such that the intensity of light projecting through a first area of the panel front surface is greater than the intensity of light projecting through a second area of the panel front surface”, meaning that the first light source could be emitting a greater light intensity than the second light source, therefore, the light shining through the micropatterning will emit the intensity of the first light source, which is different than the second) and emit the second light at a second intensity different than the first intensity (Para 12; the micropatterning will emit light intensity of the second light, which is different than the first).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the light sources in the first embodiment, in the second embodiment of Liu and have defined the two panels as being optically isolated that emit different light intensities, in order to supply multiple wavelengths suitable for dermatological treatment (Liu; Para 4 and 6) and allow light to not cross over between the two panels (Liu; Para 209).

    PNG
    media_image1.png
    490
    683
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    344
    510
    media_image2.png
    Greyscale

Liu does not disclose wherein the second micropatterning is configured to emit the second light at an intensity different than the second intensity.
However, Levatter discloses a skin light therapy device (Abstract) and teaches openings on the skin contacting surface (Para 60 and 61), wherein the openings are configured to emit the second light at an intensity different than the second intensity (Para 61; the openings, which act as the micropatterning, allow the intensity of the light to be altered at specific percentages, it does so by changing the shape and/or size of the opening). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have allowed the micropatterning in Liu to have the functionality of the openings in Levatter, in order for the micropatterings to control the intensity of the light on the skin and deliver an optimum therapeutic dosage (Levatter; Para 2 and 61).
Regarding claim 2, Liu discloses the micropatterning (Para 100) is positioned distal from the first light source (Figure 6, the micropatterning is away from the light source 16).
Regarding claim 5, Liu discloses the first sheet (Figure 8, element 14a) defines third micropatterning (Para 100 defines the patterns as elements 60 and 62 and Figure 8 shows two sections for the light emission side, 14a and 14b, examiner takes the position that each side has its own micropatterning, thereby 14a is defined by micropatterning 60 and 14b is defined by micropatterning 62) disposed on a second portion (Figure 8, element 14b) of the light emission side (Annotated Figure 8, first side a).
Regarding claim 12, Liu discloses a mirror (Para 27) positioned to reflect light within the first sheet (Para 27).
Regarding claim 13, Liu discloses the light emission side (Annotated Figure 8, first side a) of the first sheet (Figure 8, element 14a) is configured to face the portion of skin (Figure 1) when the first sheet is coupled to the portion of skin (Para 56; the device is hand held so there is no harm in it coupling with the skin), and wherein the first sheet (Figure 8, element 14a) is configured to conform to the portion of skin (Para 8, the user is positioned for the device to provide treatment, meaning the device must conform, in as much as applicant taught, to the face of the user).
Regarding claim 14, Liu discloses a system for light therapy (Para 59) configured to apply light to a portion of skin (Para 4 and 56), the system comprising: a first sheet (Figure 8, element 14a) defining two opposing major sides (Annotated Figure 8, first sides a and b), wherein the first sheet is configured to transmit light (Para 61 and 105) through the first sheet by internal reflection (Para 61 and 105), and wherein a portion of a light emission side (Annotated Figure 8, first side a) of the two opposing major sides (Annotated Figure 8, first sides a and b) is configured to couple with the portion of skin (Para 56; the device is hand held so there is no harm in it coupling with the skin) and defines micropatterning (Para 100) configured to emit light from within the first sheet (Figure 6 shows the micropatterning embedded within the sheet; Para 100 defines that they output light); a second sheet (Figure 8, element 14b) defining two second opposing major sides (Annotated Figure 8, second sides a and b), wherein the second sheet (Figure 8, element 14b) is configured to transmit light by internal reflection (Para 61 and 105), and wherein a portion of a second light emission side (Annotated Figure 8, second side a) of the two second opposing major sides (Annotated Figure 8, second sides a and b) defines second micropatterning (Para 100 defines the patterns as elements 60 and 62 and Figure 8 shows two sections for the light emission side, 14a and 14b, examiner takes the position that each side has its own micropatterning, thereby 14a is defined by micropatterning 60 and 14b is defined by micropatterning 62) configured to emit light (Para 100, emits light coming from the LEDs); and a controller (Para 13) operatively coupled to the first light source and the second light source (Para 13; the controller is configured to pulse the one or more LEDs), the controller including logic (Para 134) that, when executed by the controller (Para 134), causes the system (Para 59) to perform operations including: emitting light with the first light source (Annotated Figure 3, first light source) into the first sheet (Figure 8, element 14a; Para 134); and emitting second light (Annotated Figure 3, second light source; Para 6) with the second light source (Annotated Figure 3, second light source) into the second sheet (Figure 8, element 14b; Para 209).
Liu does not explicitly disclose a first light source configured to emit first light having a first wavelength range into the first sheet between the two opposing major side; a second light source configured to emit second light in a second wavelength range different than the first wavelength range into the second sheet between the second two opposing major sides, wherein the first and second sheets are optically isolated from one another; wherein the micropatterning is configured to emit the first light at a first intensity and emit the second light at a second intensity different than the first intensity.
However, in another embodiment, Liu teaches a first light source configured to emit first light (Annotated Figure 3, first light source) having a first wavelength range (Para 6) into the first sheet (Para 78 and 105, Figure 8 is a top view of an example panel that emits light (Para 108) and Figure 3 shows 2 sets of LED light sources that emit light at a different wavelengths, on two opposite sides of the panel, so examiner takes the position that the lights of Figure 3 can be added to the device in Figure 8 given that para 105 mentions the panel can be formed of multiple panel sections) between the two opposing major sides (Annotated Figure 8, first sides a and b); a second light source (Annotated Figure 3, second light source) configured to emit second light (Para 6) in a second wavelength range (Para 6) different than the first wavelength range (Para 6) into the second sheet (Para 6) between the second two opposing major sides (Annotated Figure 8, second sides a and b), wherein the first and second sheets are optically isolated from one another (Para 209 discloses in as much as applicants an optical isolation of the two panels, in which light shined into the first panel does not cross over into the other panel section); wherein the micropatterning (Para 100, elements 60 and 62) is configured to emit the first light (Annotated Figure 3) at a first intensity (Para 12 discloses “such that the intensity of light projecting through a first area of the panel front surface is greater than the intensity of light projecting through a second area of the panel front surface”, meaning that the first light source could be emitting a greater light intensity than the second light source, therefore, the light shining through the micropatterning will emit the intensity of the first light source, which is different than the second) and emit the second light at a second intensity different than the first intensity (Para 12; the micropatterning will emit light intensity of the second light, which is different than the first).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the light sources in the first embodiment, in the second embodiment of Liu and have defined the two panels as being optically isolated that emit different light intensities, in order to supply multiple wavelengths suitable for dermatological treatment (Liu; Para 4 and 6) and allow light to not cross over between the two panels (Liu; Para 209).
Liu does not disclose wherein the second micropatterning is configured to emit the second light at an intensity different than the second intensity.
However, Levatter discloses a skin light therapy device (Abstract) and teaches openings on the skin contacting surface (Para 60 and 61), wherein the openings are configured to emit the second light at an intensity different than the second intensity (Para 61; the openings, which act as the micropatterning, allow the intensity of the light to be altered at specific percentages, it does so by changing the shape and/or size of the opening). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have allowed the micropatterning in Liu to have the functionality of the openings in Levatter, in order for the micropatterings to control the intensity of the light on the skin and deliver an optimum therapeutic dosage (Levatter; Para 2 and 61).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0190845 Liu et al., hereinafter “Liu”, in view of US 2018/0140867 Levatter et al., hereinafter “Levatter”, further in view of US 9,355,345 Powell, hereinafter “Powell” (cited previously).
Regarding claim 11, Liu discloses light emitted from the micropatterning (Para 100, emits light coming from the LEDs)
Liu does not disclose a filter configured to filter light of a wavelength range emitted from the light source.
However, Powell teaches a filter (Figure 3, element 306) configured to filter light of a wavelength range (Col. 1, lines 40-43) emitted from the light source (Col. 3, lines 34-52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a filter as taught by Powell, in the invention of Liu, in order to absorb particular wavelengths (Col. 1, lines 40-43) and not let them through the light emission layer.
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
Applicant’s argument is presented regarding the 103 rejection of the following limitation in view of Levatter: “the second micropatterning is configured to emit the second light at an intensity different than the second intensity.”
 Levatter discloses a device used in light therapy (abstract) that has a head (Figure 4, element 44) that is attached, that contains multiple openings that vary in sizes and shapes, and due to that variation let out a wavelength in multiple different intensities. Examiner acknowledges that Levatter uses one wavelength that is omitted at different intensities rather than different wavelengths passing through at different intensities. Whether Levatter is using these openings, i.e. micropatterning, for the therapy itself or for determining the best intensity for therapy, examiner is relying on this reference to only teach that an opening with a certain shape or size can vary the intensity of the light. 
Given that interpretation, now looking at reference “Liu” and the 103 rejection stated above, Liu teaches multiple light sources that disperse light at multiple wavelengths and also discloses micropatterning (Figure 2, element 60). Given that alone, if the openings in Levatter were implemented as the micropatterning shown in Figure 2, one can inherently tell that that the different wavelengths will be outputted at different intensities, given that holding back an intensity of light is a percentage and therefore if the wavelengths differ so will that intensity percentage of light outputted. But even if that were to not be true, Para 12 of Liu discloses that there are features, later described as element 60 (See Para 94), that vary the intensity of light projected +/- 20-30%. Given that light can be outputted at different wavelengths (Para 6), 20% of the first wavelength is a different intensity that 20 % of the second wavelength. For that reason, examiner still believes the rejection holds. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792